DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
transitioning a toggle signal for each cycle of a clock signal; and
capturing logic values from the plurality of delay elements in a corresponding plurality of capture flops to provide a digitized representation of a delay value during a predetermined sampling period based on the clock signal.
Claims 2-8 are considered allowable based at least upon their dependence upon claim 1.
For claim 9, the prior art fails to teach:
the edge filtering circuit filters the first digitized representation of the delay value to remove a change in the first digitized representation resulting from a previous measurement cycle and to provide a second digitized representation of the delay value.
It is noted that “remove a change” is to be interpreted as the removal of a 1-0 or 0-1 state change, as understood by [023]-[026].
Claims 10-15 are considered allowable based at least upon their dependence upon claim 9.
For claim 16, the prior art fails to teach:
a toggle signal generator for generating a toggle signal that transitions each cycle of a clock signal; and
a plurality of capture devices, each of the plurality of capture devices connected to capture logic values from a corresponding one of the plurality of delay elements after a predetermined sampling period initiated by each transitioning of the toggle signal and terminated by the clock signal, where the captured values provide a digitized representation of the glitch-induced delay.
Claims 17-20 are considered allowable based at least upon their dependence upon claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsu et al (US 2018/0198439).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849